DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 5 September 2021, with respect to the rejection of claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claim 1, Examiner notes that US 20170238721 A1 to Damiani, US 20160198864 A1 to Yang, and US 3825218 to Krumbein are particularly relevant.  The primary reference Damiani teaches a child accommodating apparatus comprising a frame, armrest tube, and armrest rotating mechanism with an engagement device  comprising a positioning groove and an engaging pin (see Figs 1-2).  However, Damiani fails to teach Applicant’s claimed “wherein the positioning groove comprises an arch portion and two recess portions located at two opposite ends of the arch portion, the engaging pin is located in one of the two recess portions when the engaging pin engages with the positioning groove, and the engaging pin moves from the one of the two recess portions into the arch portion when the engaging pin disengages from the positioning groove, and the engaging pin slides along the arch portion when the armrest tube rotates relative to the frame”.  In other words, Damiani fails to teach Applicant’s claimed groove that comprises an arch portion that the engaging pin moves through.  Instead, the groove and pin of Damiani (Fig. 2 element 51) is straight.  The secondary reference .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE SUN/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673